DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Amending the first paragraph of the specification as follows:
[0001]	This application is a continuation-in-part of International Application No. PCT/US2017/058359, now WO 2018/081310, filed October 25, 2017, which claims the benefit of U.S. Provisional Application No. 62/413,365, filed October 26, 2016, the contents of which are incorporated herein by reference in their entirety. This application also claims the benefit of U.S. Provisional Application No. 62/566,091, filed September 29, 2017, the contents of which are incorporated herein by reference in their entirety.
Appropriate correction is required.

Election/Restrictions
Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunwick (US 2014/0356267 A1).
Regarding claim 8, Hunwick discloses a system for manufacturing a concrete product, comprising: a leaching reactor (20); a precipitation reactor (26) connected to the leaching reactor (20); and a set of heat exchangers (21) thermally connected to the leaching reactor (20) and the precipitation reactor (20) (see figures 1A-B and paragraphs 0078-0100).
	Hunwick fails to disclose a set of heat exchangers configured to source heat from a flue gas stream.
	It would have been an obvious matter of design choice to have a set of heat exchangers configured to source heat from a flue gas stream, since applicant has not disclosed that having a set of heat exchangers configured to source heat from a flue gas stream solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a set of heat exchangers configured to source heat from a flue gas stream.
	Regarding claim 9, Hunwick fails to disclose a system wherein the set of heat exchangers includes a set of finned-tube heat exchangers.
	It would have been an obvious matter of design choice to have the set of heat exchangers includes a set of finned-tube heat exchangers, since applicant has not disclosed that having the set of heat exchangers includes a set of finned-tube heat exchangers solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the set of heat exchangers includes a set of finned-tube heat exchangers.

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 11 depends on claim 10.
	Claims 13-15 depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774